Case 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 1 of 49 PageID #: 10




                           EXHIBIT B
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                 INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 1 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 2 of 49 PageID NYSCEF:
                                                                       RECEIVED #: 11   10/22/2020




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF QUEENS

                                                                          CASE NO.

             Jacqueline Shepherd, on behalf of herself and all
             others similarly situated,

                                          Plaintiff,

                              vs.

             Google LLC, Bungie, Inc., and id Software LLC,

                                          Defendants.



                                                       SUMMONS

                      Plaintiff designates Queens County as the place of trial; the basis of the venue is

             Plaintiff’s residence, which is located in Queens County, New York, and because

             Defendants regularly conduct business in Queens County.

                      To the above named defendants:

                      YOU ARE HEREBY SUMMONED to answer the complaint in this action and to

             serve a copy of your answer at the address listed below within 20 days after the service of

             this Summons, exclusive of the day of service (or within 30 days after the service is

             complete if this Summons is not personally delivered to you within the State of New

             York); and in the case of your failure to appear or answer, judgment will be taken against

             you by default for the relief demanded herein.

             Dated:          New York, New York
                             October 22, 2020
                                                           ________________________________
                                                           James C. Kelly
                                                           The Law Office Of James C. Kelly
                                                           244 5th Avenue, Suit K-278
                                                           New York, New York 10001
                                                           Tel: 212-920-5042
                                                           Email: jkelly@jckellylaw.com

                                                        1 of 1
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                              INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 3 of 49 PageID NYSCEF:
                                                                       RECEIVED #: 12   10/22/2020




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF QUEENS

                                                                       CASE NO.

             Jacqueline Shepherd, on behalf of herself and all
             others similarly situated,

                                         Plaintiff,

                             vs.

             Google LLC, Bungie, Inc., and id Software LLC,

                                         Defendants.




                                                      COMPLAINT

                    Plaintiff Jacqueline Shepherd (“Plaintiff”), by and through her undersigned

            counsel, upon personal knowledge as to herself and upon information and belief as to all

            other matters, allege as follows:

                    1.      Plaintiff brings this action against defendants Google LLC (“Google”),

             Bungie, Inc., and id Software LLC, (collectively “Defendants”), on behalf of herself and

             all other similarly situated individuals and entities who purchased Google Stadia, during

             the period between June 6, 2019, and the date of the final disposition of this action (as

             defined below, the “Class”), based on information and/or reports that Google Stadia was

             more powerful than Xbox-One X and Playstation Pro 4 and all games on the Google

             Stadia platform would be playable at 4k resolution.




                                                       1 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                             INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 4 of 49 PageID NYSCEF:
                                                                       RECEIVED #: 13   10/22/2020




                                                   SUMMARY

                    2.     This is a class action against Google, Bungie, Inc., and id Software LLC

             for unfair and deceptive trade practices concerning the advertised display quality and

             resolution of video games distributed by Google Stadia, a cloud video gaming service

             developed and operated by Google.

                    3.     On March 19, 2019, Google Chief Executive Officer (“CEO”) Sundar

             Pichai announced Stadia, which is Google’s entry into the video game streaming market.

             During the presentation of Stadia, Google claimed that Stadia is more powerful than both

             Xbox One X and Playstation 4 Pro combined, which are the leading video game

             platforms provided by Microsoft Corporation and Sony Corporation that provide ultra

             fast, high quality, 4k 60 frames per second (“FPS”) resolution gaming.

                    4.     Although Google’s streaming service would not be available until

             November 2019, to cause consumers to purchase the service in advance, on June 6, 2019,

             Google announced the pre-order sale of the Stadia Founder’s Edition for $129, which

             included a Stadia game controller, a Google Chromecast Ultra (required to play Stadia

             games at 4k), three months of the Stadia service, and a “Stadia Buddy Pass”, which

             allows the purchaser to gift three months of Stadia to a friend. Google incorrectly

             claimed that the value of the Stadia Founder’s package was $300.

                    5.     On October 8, 2019, Phil Harrison, Vice President and General Manager

             for Google, and the product manager of Stadia, announced that all of the video games on

             the Google Stadia platform would support 4k resolution at launch, which is the highest




                                                         2


                                                     2 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                 INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 5 of 49 PageID NYSCEF:
                                                                       RECEIVED #: 14   10/22/2020




             resolution offered by competing gaming platforms, including Microsoft’s Xbox and

             Sony’s Playstation 4.

                    6.      Shortly thereafter, media reports surfaced across the United States and the

             world, stating that every Google Stadia game, even older games, would be available to

             play at 4k resolution. Google did not correct the false information contained in said

             reports.

                    7.      On October 22, 2019, Google announced that the Stadia Founder’s edition

             was sold out, but that consumers can purchase the Stadia Premier Edition, which included

             the items included in the Stadia Founder’s Edition, less the Stadia Buddy Pass.

                    8.      Plaintiff, like numerous other consumers, purchased Google Stadia’s

             Premiere Edition for $129 based on information and reports contained online that Stadia

             was more powerful than the leading gaming consoles and would display all games at 4k

             resolution.

                    9.      Shortly after Plaintiff purchased Google Stadia’s Premiere Edition, media

             reports began to surface claiming that Google is exaggerating the streaming quality and

             display resolution of Google Stadia’s service, and that many of the games offered by

             Google did not have the 4k resolution advertised by Google.

                    10.     Upon learning of the misrepresentations by Google, Plaintiff retained

             counsel and sent a letter to Google, on behalf of herself and all others similarly situated,

             notifying Google of the claims alleged in this lawsuit, and respectfully requested that

             Google resolve the claims. See Exhibit A attached hereto. Google has failed to resolve




                                                          3


                                                      3 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                               INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 6 of 49 PageID NYSCEF:
                                                                       RECEIVED #: 15   10/22/2020




             the claims. Further, Google has not disclosed the resolution of the games that it sells

             through Stadia, and hides the information from the public.

                    11.     After months of settlement negotiations, Google provided Stadia

             subscribers, including former subscribers, an automatic $10 coupon to be applied towards

             the purchase of a game on Stadia. Plaintiff attempted to resolve the matter through a

             private and confidential individual only settlement based on the $10 coupon provided by

             Google, but Google refused to provide Plaintiff fair and reasonable legal fees. The legal

             fees offered by Google amounted to a small percentage of the time that Plaintiff’s counsel

             spent on this matter.

                    12.     Accordingly, Plaintiff was forced to file this lawsuit.

                    13.     Plaintiff, on behalf of herself and all others similarly-situated, seek 1)

             monetary damages fully compensating all individuals and entities for their purchase price

             of Google Stadia and/or any damages incurred as a result of the purchase; 2) injunctive

             relief requiring Google to display for public viewing the resolution and frames per second

             of each game sold on the Google Stadia service; and 3) such other relief as the Court

             deems necessary and appropriate.

                                                  THE PARTIES

                    14.     Plaintiff Jacqueline Shepherd is a citizen of the State of New York. On

             November 23, 2019, Plaintiff purchased Google Stadia’s Premier Edition based on the

             misleading statements alleged herein.

                    15.     Defendant Google LLC, referred to herein as Google, is a Delaware

             corporation with corporate headquarters in Mountain View, California, in Santa Clara



                                                          4


                                                      4 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                             INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 7 of 49 PageID NYSCEF:
                                                                       RECEIVED #: 16   10/22/2020




             County. Google is an American multinational technology company that specializes in

             Internet-related services and products, which include online advertising technologies, a

             search engine, cloud computing, software, and hardware. It is considered one of the Big

             Four technology companies, alongside Amazon, Apple, and Microsoft.

                    16.    Defendant Bungie, Inc. (“Bungie”), a Delaware Corporation, is an

            American video game developer based in Kirkland, Washington, USA.              Microsoft

            acquired Bungie in 2000, and Bungie’s then-current project, the first-person shooter

            Halo: Combat Evolved, was repurposed into a launch title for Microsoft’s new Xbox

            console. Halo went on to become Xbox’s “killer application”, selling millions of copies

            and spawning a billion dollar franchise. On October 5, 2007, Bungie announced that it

            had split with Microsoft and became a privately held independent company. In 2010,

            Bungie signed a ten-year publishing deal with Activision Blizzard. In January 2019,

            Bungie announced it was ending the partnership with Activision Blizzard, and would take

            over publishing for Destiny.

                    17.    Defendant id Software, LLC (“id Software”), a Delaware LLC, is an

            American video game developer based in Dallas, Texas. The company was founded on

            February 1, 1991. id Software made important technological developments in video

            game technologies for the PC (running MS-DOS and Windows), including work done for

            the Wolfenstein, Doom, and Quake franchises. The company’s work was particularly

            important in 3D computer graphics technology and in game engines that are used

            throughout the video game industry. The company was involved in the creation of the

            first-person shooter (FPS) genre. Wolfenstein 3D is often considered to be the first true



                                                        5


                                                    5 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                  INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 8 of 49 PageID NYSCEF:
                                                                       RECEIVED #: 17   10/22/2020




             FPS, and Doom is a game that popularized the genre and PC gaming in general. On June

             24, 2009, ZeniMax Media acquired id Software.

                                          JURISDICTION AND VENUE

                    18.     This Court has jurisdiction over this action. Plaintiff is a citizen of the

             State of New York, Queens County, and Defendants are citizens of the State of Delaware

             and are headquartered in California, Texas, and/or Washisngton.              The matter in

             controversy exceeds the sum or value of $1,000,000, exclusive of interest and costs, and

             this is a class action in which the number of members of the proposed class is not less

             than 100.

                    19.     Venue is proper in the state of New York, Queens County. A substantial

             part of the events or omissions giving rise to Plaintiff’s claims were distributed in this

             county. Also, Defendants have used the laws within, and have done substantial business

             in, this county in that it has promoted, marketed, distributed, and sold the products at

             issue in this county. Finally, there is personal jurisdiction over Defendants in this county.

                                           FACTUAL ALLEGATIONS

             I.     Google Announces Stadia and Regularly Misrepresents the Quality and
                    Value of the Service to Deceptively Raise Revenue, Build a Consumer Base
                    for the Service, and Beta Test the Service on UnSuspecting Customers Prior
                    to the Launch of a Free Stadia Service

                    1.      The Introduction of Google Stadia and Google Misleadingly Claims
                            That Stadia Will Outperform the Xbox One X and Playstation 4 Pro

                    20.     On March 19, 2019, at the GDC Game Developers Conference in San

             Francisco, California, Google CEO Sundar Pichai announced Stadia, which is Google’s

             entry into the video game streaming market.



                                                           6


                                                       6 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 9 of 49 PageID NYSCEF:
                                                                       RECEIVED #: 18   10/22/2020




                    21.     Google Stadia is a video game subscription service that does not require a

             console and allows customers to stream games from the internet to multiple screens,

             including their television, laptop, tablet, or smartphone.

                    22.     Although Stadia does not require a console or hardware to play Stadia

             games on laptops, tablets, or smartphones, a Google Chromecast Ultra and gaming

             controller is required to play games on a television.

                    23.     Further, because Google Stadia streams games over the internet as

             opposed to downloading games to consoles, a high speed internet connection is required

             to play Google Stadia.

                    24.     Moreover, customer’s that have data caps or limitations on the amount of

             data that can be downloaded from internet service providers, may not be able to play

             Stadia without incurring additional and potentially substantial fees for data.

                    25.     During the announcement presentation of Stadia, Google claimed that

             Stadia is more powerful than both Xbox One X and Playstation 4 Pro combined, which

             are competing video game platforms provided by Microsoft Corporation and Sony

             Corporation that provide gameplay up to 4k 60 FPS resolution.




                                                           7


                                                       7 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                          INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 10 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 19 10/22/2020




                   26.       The following tweet was posted on Twitter:




                   27.       At the GDC Game Developers Conference, Marty Stratton, Executive

            Producer for defendant id Software LLC, announced that the major AAA video game title

            Doom Eternal would be released on Stadia at 4k resolution with HDR and playable at 60

            frames per second (“FPS”):




                         See https://www.youtube.com/DoomStadia (relevant portion located at 30:11

                         in the video).




                                                         8


                                                     8 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                                                                          INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 11 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 20 10/22/2020




                          28.          id    Software              also      announced         on      Twitter      that   Doom      Eternal     was    coming        to



            Stadia     at 4k        60 FPS         resolution:




                                     DOOM
                                    @DOOM

                     DOOM              Eternal             is     coming            to   #Stadia.




                     4K      with      HDR
                     60fps                   GoogleGDC19                            twitter.com/GoogleStadia/s...



                       Stadia                 @GoogleStadia

                       Welcome               to #Stadia,                an    all-new        way      to   play    from     @Google.           Coming
                       in 2019.




                           4,015            1:36      PM         - Mar              2019
                                                                              19,




            See   https://twitter.com/DOOM/status/1108059651990605824.



                          29.          Google's                 claim        that    Stadia          was    more       powerful        than    Xbox      One         and



            Playstation             4 Pro    and      id        Software's          claim     that     Doom        would    be    playable      at 4k   resolution




                                                                                                9




                                                                                            9 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                               INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 12 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 21 10/22/2020




            at 60 FPS was widely reported by media outlets in news reports and articles across the

            United States and the world.

                   30.     For example, on March 21, 2019, an article on CNET titled “Google

            Stadia puts Xbox One, PlayStation 4 and PC gaming on notice” stated “Already, Google

            said, Stadia is able to deliver games with more performance than Microsoft’s Xbox One

            X and Sony’s PlayStation 4 Pro combined. And Google said it eventually expects to

            double that performance as game developers create even more complex games.” See

            https://www.cnet.com/news/google-stadia-puts-xbox-one-playstation-4-and-pc-gaming-o

            n-notice/.

                   31.     In an article titled “Google Stadia promises ‘Doom: Eternal’, teases ‘NBA

            2K19’, ‘Tomb Raider’, more at GDC”, and published by 9to5Google on March 19, 2019,

            the author stated “Marty Stratton of id Software was on stage with Google today to talk

            about their partnership to bring their upcoming title Doom: Eternal to Stadia in full 4K at

            60 frames per second. According to Stratton, the process was simple as they were already

            familiar with the Vulkan APIs used by Stadia to optimize gameplay on the platform’s

            Linux hardware.” See https://9to5google.com/2019/03/19/google-stadia-doom.

                   32.     Further, an article published on IGN, one of the largest video game media

            outlets, on March 19, 2019, titled “What Are Teraflops, and What Do They Tell Us About

            Google’s Stadia Performance?”, stated: “So while 10.7 teraflops is certainly impressive,

            don’t put too much stock in these numbers. Playing a game on Stadia isn’t going to look

            twice as good as it would on a PlayStation 4 Pro, but we can glean that it’ll probably look

            and perform better–probably somewhere in the ballpark of a high-end gaming PC, much



                                                        10


                                                    10 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                                                                                                   INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 13 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 22 10/22/2020




            like       other       similar           streaming             services-and                   that's           a pretty         exciting            prospect,             provided


                                                                                                                                                             promise."
            Google                 can              keep               latency                 as             low             as          they                                               See



            https://www.ign.com/articles/2019/03/19.



                          2.             Google            Arr::::cs                the        Details          of    the     Stadia        Subscription                 Service          and

                                         Arr::::ês                 the       Sale         of     the      Stadia             Founder's               Edition           and      the      Stadia
                                         Premier             Edition



                          33.            On June             6, 2019,            Google             announced                additional            details      of the        Stadia      video



            game        service.



                          34.            Google            announced               that        there      would              be    two     tiers      of     service         available           for



            Stadia                        -- Stadia          Pro       and       Stadia        Base.
                         Gaming


                          35.            The         differences             between                Stadia           Pro     and      Stadia        Base        were         advertised           as



            follows:




                           Stadia            Pro:                                                                   Stadia         Base:
                           Part of Founder's            Edition                                                     Coming        next year

                           $9.99 / mo                                                                               Free
                           ThreemonthsincludedinFounder's
                                                       Edition.


                           Resolution:Up to 4K                                                                      Resolution:Upto 1080p

                           Framerate: 60 FPS                                                                        Framerate: 60 FPS

                           Sound:5 1surroundsound                                                                   Sound:Stereo

                           Buygameswheneveryou want: Yes                                                            Buygameswheneveryou want: Yes

                           Additional free gamesreleasedregularly:Yes.                                              Additional free gamesreleasedregularly:No
                           starting with Destiny2:TheCollection
                                                                                                                    StadiaPro-exclusivediscountson select game
                           StadiaPro-exclusivediscountson select game                                               Purchases:No
                           purchases:Yes




                                                                                                         11




                                                                                               11 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 14 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 23 10/22/2020




                    36.    Google claimed that, for $9.99 per month, the Stadia Pro subscription

            provided the following additional benefits to the free Stadia Base subscription: 1) the

            ability to play games in 4k resolution; 2) the ability to purchase games through the Stadia

            store at a discount; and 3) the ability to play free games released regularly on the service,

            starting with Destiny 2: The Collection, developed and published by defendant Bungie,

            Inc..

                    37.    The Stadia Pro service was scheduled to be released in November 2019,

            and the free Stadia Base service would not be available to the public until “next year”.

                    38.    Although Google’s Stadia Pro would not be available until November

            2019, to cause consumers to purchase the service in advance, on June 6, 2019, Google

            announced the pre-order sale of the Stadia Founder’s Edition.

                    39.     The Stadia Founder’s Edition included a Stadia game controller, a Google

            Chromecast Ultra (then required to play Stadia at 4k resolution), three months of the

            Stadia Pro service, and a “Stadia Buddy Pass”, which allows the purchaser to gift three

            months of Stadia to someone else, for $129. Google wrongfully claimed that the value of

            the Stadia Founder’s package was $300.




                                                         12


                                                     12 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 15 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 24 10/22/2020




                   40.     Google posted the following tweet announcing the Stadia Founder’s

            Edition:




                   See https://twitter.com/GoogleStadia/status/1136670139586400257

                   41.     Said details of the Stadia service, including that 4k gaming was only

            available on the $9.99 monthly Stadia Pro tier of the service, were widely reported by the

            media across the United States and the world.

                   42.     For example, on June 9, 2019, 9to5Google published an article titled

            “Google Stadia Pro explained: Less the Netflix model, more like PlayStation Plus” that

            stated “[t]he other big benefit of Stadia Pro and its pricing model is better quality. Google

            offers up 4K HDR quality at 60fps with 5.1 Surround Sound as well.”                      See

            https://9to5google.com/2019/06/09/google-stadia-pro-pricing-explained/.


                                                         13


                                                     13 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 16 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 25 10/22/2020




                   43.       On October 8, 2019, defendant id Software LLC announced that Doom

            Eternal, which was previously promised to be rendered in 4k 60 FPS, would be delayed

            until March 20, 2020.

                   44.       On October 8, 2019, Phil Harrison, Vice President and General Manager

            for Google, and the product manager of Stadia, announced that all of the video games on

            the Google Stadia platform would support 4k resolution at launch, which is the highest

            resolution offered by leading gaming platforms, including Microsoft’s Xbox and Sony’s

            Playstation 4.

                   45.       The true and correct copy of the tweet from Phil Harrison is as follows:




                   See https://twitter.com/MrPhilHarrison/status/1181739544783097858

                   46.       Shortly after Mr. Harrison’s statement, media reports and articles were

            widely circulated across the United States and the world, stating that every Google Stadia



                                                         14


                                                      14 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 17 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 26 10/22/2020




            game, even older games, would be available to play at 4k resolution. Google did not

            correct the false information contained in said reports.

                     47.     For example, an article titled “All Google Stadia games will be playable in

            4K at 60fps, here’s what it means” that was published by Android Authority on October

            11, 2019, stated “Stadia head Phil Harrison confirmed on Twitter that as long your

            internet connection and TV are capable of supporting 4K and 60fps streaming, you will

            be able to enjoy all Stadia games in at an ultra-high resolution with silky smooth frame

            rates.” See https://www.androidauthority.com/google-stadia-4k-60fps-1039729/.

                     48.     During the time that Google was leading the marketplace to believe that

            Stadia was the most powerful gaming experience and that all games would play at 4k

            resolution, according to the WayBackMachine located at https://archive.org/web/, Google

            stated     the     following    on     the    Google       Store   website,    located    at

            https://store.google.com/product/stadia_learn:




                                                         15


                                                      15 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                             INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 18 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 27 10/22/2020




                   49.     The above statement from Google made it appear that the Stadia service

            only offered resolution quality lower than 4k if a customer had a slow internet

            connection.

                   50.     On October 16, 2019, Google announced on Twitter that a major AAA

            video game title being released on Stadia, Red Dead Redemption 2, would be available

            on Stadia in “glorious detail in 4k/60FPS.”         Google later deleted said Twitter

            announcement after realizing that it was a clear false statement that will cause problems

            once the service is released and consumers start to learn that Red Dead Redemption 2 did

            not play at 4k/60 FPS.

                   51.     Although Google deleted said tweet, the following copy of the tweet has

            been located on the internet:




                                                       16


                                                   16 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                            INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 19 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 28 10/22/2020




                         See https://imgur.com/ZFQOK1q.

                   52.      Google’s action here in deleting said tweet shows that Google understood

            that it was intentionally misleading consumers and wanted to assure there were no direct

            false statements coming from Google regarding the Stadia service.

                   53.      On October 22, 2019, to further cause unsuspecting consumers to purchase

            Google Stadia in advance of the launch of the service, Google announced that the Stadia

            Founder’s Edition was sold out, but that consumers can purchase the Stadia Premier

            Edition, which included all of the material items found in the Stadia Founder’s Edition,

            less the Stadia Buddy Pass.




                                                       17


                                                    17 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                                                                                                         INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 20 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 29 10/22/2020




                        54.         The          following             tweet         was        posted                by           Google                 announcing               that           Stadia



            Founder's         Edition          was    sold       out     and     stating         "There's                  still        time         to     get     into     Stadia        this     year



            with   Premier        Edition":




                                         9              Stadia
                                                        @GoogleStadia


                                        That's           a   wrap!          Stadia              Founder's                            Edition                 has       completely                       sold

                                        out.         We      can't        wait          to    welcome                        all        of     our          Founders                  to     play          Stadia

                                        on       November                  19.



                                        Stadia            Premiere                Edition                is     now                available                  for      pre-order                   in    all

                                        launch            countries.                 Get        yours                                    >         goo.gle/2VFgNuA
                                                                                                                     today




                                                                                                             9             STADIA

                                                                                     Premiere                                            Edition

                                                                               There's               still      time               to        get      into          Stadia
                                                                                 this         year            with           Premiere                       Edition.




                                                                                        -
                                                                                 +                                                                  Stadia                       Pro
                                                                                                                       $129"
                                                                                                                                                           D E S TINYY2
                                                                                                                                                           T M ri Dd.   TI ON
                                                                     Get the C.Ieinrly
                                                                                     WhiteControlt-er                                              Enjoythreefree rnorEhmof StadEaPro"
                                                                          with ChrurnecastL2tra'                                                     includirgDestiny2:TheCt4ectën



                                                        New available In all launch countries.




                                                                                            Reserve                  your            place                today.




                                                1,058            12:11         PM       - Oct        22,        2019




                                                                                                18




                                                                                        18 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                             INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 21 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 30 10/22/2020




                   55.    Thereafter, the media widely reported that the Stadia Founder’s Edition

            was sold out and that if consumers wanted to play 4k games on Google Stadia this year

            they would have to buy the Stadia Premier Edition.

                   56.    For example, an article titled “Google sells out of Stadia Founder’s

            Edition in all 14 launch countries”, and published on 9to5Google on October 22, 2019,

            stated “In place of the Founder’s Edition is Premiere Edition, which still provides early

            access: ‘There’s still time to get into Stadia this year with Premiere Edition.’” See

            https://9to5google.com/2019/10/22/stadia-founders-edition/.

                   57.    Just prior to the launch, in an apparent effort to cover up the incorrect

            information that would soon come to light concerning the power of Stadia and the ability

            to play all games at 4k, which Google caused to be widely circulated and reported

            throughout the United States and the world, Google made a change to a description of the

            resolution of the service that Stadia provided depending upon a customer’s internet

            connection.




                                                       19


                                                   19 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                              INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 22 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 31 10/22/2020




                   58.     A few days before the launch of the service on November 19, 2019,

            according to the WayBackMachine, Google quietly changed the About section on the

            Stadia website to obscure the indication that Stadia gameplay was less than 4k only if a

            customer had a slower internet connection, by changing the above statement to the

            following:




                   3.      Google Launches Stadia and Continues to Mislead Consumers

                   59.     On November 19, 2019, Google launched the Stadia Pro service.

                   60.     On the day of Stadia’s launch, Google continued to mislead the media

            concerning the power of Stadia’s games at lunch.

                   61.     On November 19, 2019, Stadia’s head Phil Harrison provided an interview

            through IGN, one of the largest video game media outlets, in which he stated that the free

            game included with Stadia Pro at launch, Destiny 2, is included with the Stadia Pro

            service at 4k 60 FPS.



                                                       20


                                                    20 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                 INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 23 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 32 10/22/2020




                   62.      Specifically, Mr. Harrison stated “...[w]e are giving every player who

            signs up and is buying our Founder’s Edition and our Premier Edition three months of

            Stadia Pro, which is our subscription, and included in that is the full Destiny 2

            Shadowkeep experience which is absolutely phenomenal at 4k 60 frames per second…”

            See https://www.youtube.com/StadiaPhilHarrison (relevant portion of video is located at

            12:43-13:07).

                   4.       The Truth About Stadia is Revealed

                   63.      Shortly after the launch of Stadia Pro, media reports began to surface

            claiming that Google is lying about the streaming quality and display resolution of

            Google Stadia’s service, and that many of the games offered by Google had a display

            resolution of only 1080p, and not the 4k resolution advertised by Google.

                   64.      On November 21, 2019, 9to5Google, apparently very angry about

            Google’s deception, published an article titled “Google is blatantly lying about the quality

            of Stadia’s games, and that’s not okay.”

                   65.      The title of said 9to5Google article was later changed to “Google is

            exaggerating    the   quality    of   Stadia’s     games,   and   it’s   not   okay.”   See

            https://9to5google.com/2019/11/24/stadia-4k-games-quality/.        A copy of the original

            headline from the article was located in a video on a Youtube channel named

            TheQuartering that discussed the article. See https://www.youtube.com/TheQuartering

            (the headline is located at 3:46 in the video).

                   66.      In said 9to5Google article, author Ben Schoon writes:

                   “With reviews and now more users starting to jump on Stadia, it’s become
                   apparent quickly that the visual quality of games isn’t up to par with other


                                                          21


                                                       21 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                               INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 24 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 33 10/22/2020




                  services. This could be partially to blame for the streaming nature of
                  games, but it’s been proven already that this simply isn’t the case.

                  In its review, The Verge spoke to Bungie, the developers behind Destiny 2,
                  and confirmed that Stadia’s version of the game isn’t the same 4K version
                  as on other platforms. Rather, Destiny 2 on Stadia renders at 1080p and is
                  upscaled to improve the quality. In other words, Destiny 2 currently never
                  plays in 4K on Stadia.

                  The problem extends to other games, too. Red Dead Redemption 2,
                  another big name for the platform, also doesn’t play in true 4K.
                  Eurogamer confirmed that the game only renders at 1440p and is then
                  upscaled to 4K on a Chromecast Ultra. The quality difference is also very
                  obvious when you look at the game side-by-side with its 4K version on the
                  Xbox One X.”

                  “In the case of Red Dead Redemption 2, some of the blame is very likely
                  on Rockstar itself since the PC version of the game, which Stadia’s copy is
                  based on, has had many issues. However, it’s just another example of
                  where Google is blatantly lying about the 4K quality of games on Stadia.

                  Google’s Phil Harrison explicitly said that all games will be running at 4K
                  60fps, but Destiny 2 and Red Dead Redemption 2 simply don’t. Rather,
                  they’re upscaled to meet that.

                  Worse yet, there was a tweet that seemingly confirmed Red Dead
                  Redemption 2 would run at 4K, but that tweet was swiftly deleted.
                  Presumably Google was quick to prevent what would have been a
                  blatant lie from being on its account knowing that the game was at a
                  lower resolution.

                  Since the first reveal of Stadia, Google has bragged about the powerful
                  hardware running the service and how it can handle 4K at 60fps without
                  breaking a sweat, even leveraging multiple instances to better improve the
                  quality. So far, though, we’ve yet to see Stadia actually pulling that off. If
                  the company had said that some games ran at lower resolutions and relied
                  on upscaling or even pushed the underlying hardware prowess less, this
                  would be less of a problem. The same would apply if the settings these
                  games run at on Google’s end were disclosed more obviously.

                  Google clearly has the power to fix this, and I genuinely hope they do.

                  I can forgive Stadia for some of its shortcomings for now because,
                  whether Google wants to admit it or not, the service is essentially in beta


                                                       22


                                                   22 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                 INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 25 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 34 10/22/2020




                   right now. In fact, as new as the service is, the quality of games as it stands
                   is pretty decent. Stadia won’t matter for a year.”

                   (Emphasis added).

                   67.     In addition to the headline being changed from lying to exaggerating, the

            article also deleted the last sentence in the original, which stated “But if Google thinks it

            can blatantly lie about the quality of its games like this, they’re wrong.”              See

            https://www.youtube.com/watch?time_continue=226&v=9XVisvJ_9ls&feature=emb_log

            o (the original sentence is located at 6:02 in the video). Further, the original article did

            not include the next to last sentence praising the service.

                   68.     It is possible that Google caused the changes in the 9to5Google headline

            and article in an attempt to decrease the gravity of the wrongdoing. Plaintiff will seek

            discovery from 9to5Google and Defendants to determine the cause for the changes.

                   69.     Further, on November 21, 2019, the International Business Times

            published an article titled “Google Lied About Stadia Running All Games At 4K 60fps,

            Reports Claim” that stated, among other things, “[s]everal reports disputed Google’s

            claims about the new Stadia game-streaming service, saying the cloud-based game

            service doesn’t really run all games according to the tech giant’s promises.” See

            https://www.ibtimes.com/google-lied-about-stadia-running-all-games-4k-60fps-reports-cl

            aim-2870798.

                   70.     Hundreds of consumers also complained across the internet about

            Google’s misrepresentations, the poor resolution of Stadia, and Stadia’s inability to play

            all games at 4k 60 FPS. See, e.g., https://www.reddit.com/google_stadia_is_lying; see

            also https://www.reddit.com/r/Stadia/comments.


                                                         23


                                                     23 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                               INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 26 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 35 10/22/2020




                   71.      On November 19, 2019, a user started a thread on Reddit, titled “Google

            used the ‘First come, first serve unique Stadia name’ to lure in buyers that were on the

            fence. They simply lied, just like they lied or at least mislead us about the quality of the

            service. What can we do to return the favor to Google?” Since the post, there have been

            1.3k comments and 5.5k upvotes. See https://www.reddit.com/r/Stadia.

                   72.      In response to media and consumer complaints, Google failed to explain

            its false and misleading statements and merely released the following statement:

                         “Stadia streams at 4K and 60 FPS - and that includes all aspects of our
                         graphics pipeline from game to screen: GPU, encoder and Chromecast Ultra
                         all outputting at 4k to 4k TVs, with the appropriate internet connection.
                         Developers making Stadia games work hard to deliver the best streaming
                         experience for every game. Like you see on all platforms, this includes a
                         variety of techniques to achieve the best overall quality. We give developers
                         the freedom of how to achieve the best image quality and framerate on Stadia
                         and we are impressed with what they have been able to achieve for day one.”

                         “We expect that many developers can, and in most cases will, continue to
                         improve their games on Stadia. And because Stadia lives in our data centers,
                         developers are able to innovate quickly while delivering even better
                         experiences directly to you without the need for game patches or downloads.”

                         https://www.eurogamer.net/articles/2019-11-25-google-issues-statement-after-
                         stadia-owners-say-it-broke-promises-over-game-performance

                   73.      It has now become clear that Google misled the public concerning Stadia

            and the reasons Google did that.

                   74.      Google made false and misleading claims concerning the streaming

            quality of Stadia’s service in order to generate increased revenue for the Google Stadia

            division.




                                                        24


                                                     24 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 27 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 36 10/22/2020




                   75.     Google made false and misleading claims concerning the streaming

            quality of Stadia’s service in order to generate increased revenue for the developers of

            games sold on the Stadia service.

                   76.     With a larger customer base, now mostly locked into the Stadia service at

            launch through a large upfront purchase of the Founder’s or Premiere Edition, many of

            the customers will purchase games on the Stadia service.

                   77.     Having a large customer base to potentially purchase games encourages

            developers to invest more time and expense in developing and/or porting games to the

            Stadia platform.

                   78.     Having a larger customer base also assures that there will be players

            available for online play with other players.

                   79.     Google also made the misleading statements stated herein so that it would

            assure that it had a large base of customers from all across the world to provide a beta test

            for the Stadia service and allow Google to fix any issues in advance of the service being

            opened to a much larger base of subscribers expected when the Stadia Base is offered to

            consumers for free in 2020.

                   80.     As a result of Google’s actions, there are hundred, if not thousands, of

            articles and reports across the United States and the world containing misleading

            statements originating from Google that consumers are making purchasing decisions

            based upon.




                                                            25


                                                     25 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                  INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 28 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 37 10/22/2020




                   81.     Google has done nothing to correct the false information concerning the

            power and resolution of the games available on Stadia and does not disclose to consumers

            in the Google Stadia store the resolution of each of the games available for purchase.

                   82.     Moreover, many of Stadia’s customers are new to high resolution FPS

            gaming or have not played games for many years, such that they will likely not be able to

            determine that they are not enjoying the experience that they paid for.

                   83.     On March 11, 2020, reports began to surface that Doom Eternal would not

            run 4k on Stadia.

                   84.     For example, in an article titled “Doom Eternal Won't Be True 4K On

            Stadia After All Despite early promises that Doom Eternal would run in ‘true 4K,’ the

            final specs show that it’s being upscaled from 1800p” and published by GameSpot on

            March 11, 2020, the author stated:

                   “Doom Eternal has been billed as a showpiece for Stadia, but with the
                   launch coming it turns out it won't run at 4K resolution after all. Id
                   Software posted a series of launch details and system specs on its official
                   site, and the Stadia section notes that it will not run in true 4K. Instead, the
                   site says, it will run at 1800p and be up-sampled to 2160p, matching the
                   Xbox One X version of the game. It will run at 60 FPS and support HDR.”

                   See https://www.gamespot.com/articles/doom-eternal-Stadia.

                   85.     The author went on to state:

                   “At the GDC 2019 keynote where Google debuted Stadia for the first
                   time, Id Software’s Marty Stratton said the game would run at ‘true 4K’
                   resolution. That promise was touted as proof that you can stream games
                   from the cloud, and Doom’s fast-paced gameplay has made it one to watch
                   for Stadia given the potential latency of cloud gaming. Google has faced
                   criticism for its Stadia games not running in 4K, especially as that
                   resolution was one of the key features promised to those who bought the
                   Founder’s Edition. Google has put the onus on developers, suggesting that
                   the tech is capable of delivering 4K but developers are responsible for how
                   they balance factors like image quality and framerate.”

                                                          26


                                                     26 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                  INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 29 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 38 10/22/2020




                   86.     Again, numerous consumers complained on the internet that Google and

            id Software misled them as to the 4k resolution of Doom Eternal.                         See

            https://www.reddit.com/r/Stadia/comments.

                   87.     id Software LLC intentionally made material misstatements concerning

            the resolution of Doom Eternal on the Stadia platform and wrongfully generated millions

            of dollars in additional revenue.

                   88.     id Software LLC knew or should have known that Google was making

            misleading statements about the Stadia Pro subscription plan in that Doom Eternal would

            not be playable at the 4k 60 FPS gameplay that the Stadia Pro service offered, and that

            consumers were being misled about Doom Eternal.

                   89.     id Software LLC did nothing to correct Google’s misstatement and,

            instead, id Software sold access to Doom Eternal, and other games, through the Google

            Stadia subscription and wrongfully generated millions of dollars in revenue as a result.

                   90.     Bungie, Inc. knew or should have known that Google was making

            misleading statements about the Stadia Pro subscription plan in that Destiny 2 would not

            be playable at the 4k 60 FPS gameplay that the Stadia Pro service offered, and that

            consumers were being misled about Destiny 2.

                   91.     Bungie, Inc. did nothing to correct Google’s misstatement and, instead,

            Bungue sold access to Destiny 2, and other games, through the Google Stadia

            subscription and wrongfully generated millions of dollars in revenue as a result.

                   92.     The evidence shows that Stadia was never able to offer an experience

            greater than, or equal to, leading consoles and could not offer 4k 60 FPS games through


                                                        27


                                                    27 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                    INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 30 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 39 10/22/2020




            the internet because streaming technology will not allow for a lag free gaming experience

            at this time at 4k resolution.

                      93.      For example, in an article titled “Doom Eternal on Stadia looks great - but

            the lag is just too high” and published on March 30, 2020, by Digital Foundry, the author

            stated:

                            “The unavoidable conclusion is that this is a game that is simply a lot
                            more fun to play on a local console. Once you bundle in the field of
                            view option, the improved terrain and the snappier input it’s hard to
                            justify going with Stadia purely on the grounds of convenience, unless
                            you don’t have another console available. It’s certainly playable, but to
                            appreciate the hard work id Software put into nailing Doom Eternal’s
                            high tempo action, there are much better options out there. And for a
                            genre that’s defined by its speed of gameplay, it stands out more so
                            than most Stadia games I’ve tried. Sadly then, it’s a fascinating test
                            case, but as with Wolfenstein Youngblood, the practical result spells
                            out the problems Stadia has with running FPS games: visual quality
                            holds up, but the gameplay takes a hit.”

                            See https://www.eurogamer.net/articles/digitalfoundry.

                      94.      Defendants’ misleading statements are still being carried forward

            throughout the media even after the fraud was revealed, and with no mention of

            Defendants’ false claims. For example, on March 20, 2020, the Tech Times published an

            article titled “Google Stadia Streaming Service Introduces High-Framerate, Low-Latency

            Cloud Gaming” and stated:

                      High Frame Rate, Low Latency
                      What sets Stadia apart from its competition is its promise to deliver video
                      game streaming at high frame rates without suffering from low latency.

                      By leveraging its data centers, Google said its new game streaming service
                      can support games with up to 4K of resolution at 60 frames per second
                      (fps). This was demonstrated during the GDC presentation using internet
                      connection with a bandwidth of 25 megabits per second (Mbps).



                                                             28


                                                         28 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 31 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 40 10/22/2020




                   Google also plans to beef up Stadia’s streaming capabilities in the future to
                   support up to 8K resolution games at 120 fps.

                   Stadia’s Game Library
                   Google is lining up several new titles for Stadia’s game library. One of the
                   first games to be announced is Doom Eternal, an upcoming first-person
                   shooter from game developer id Software and publisher Bethesda
                   Softworks. The game will support up to 4K resolution at 60 fps.

                   See https://www.techtimes.com/Stadia

                   5.       Plaintiff is Financially Injured as a Result of Defendants’ Unfair and
                            Deceptive Practices

                   95.      On November, 23, 2019, Plaintiff, like numerous other consumers,

            purchased Google Stadia’s Premiere Edition for $129 through Google’s website, based on

            reasonable reliance of media reports stating that Stadia was more powerful than leading

            gaming consoles and would display all games at 4k resolution, including Destiny 2 and

            Doom Eternal.

                   96.      After Plaintiff received the Google Stadia Premier Edition, she learned

            that there were articles on the internet claiming that Google lied with respect to the power

            of Google Stadia over leading gaming consoles. Upon further investigation, Plaintiff

            discovered that Google made false and misleading statements about the power of Stadia

            and that all Stadia games would be playable at 4k resolution.

                   97.      Plaintiff was very angry with Google because she would not have

            purchased any Stadia products or service if Google did not make any misleading claims

            and retained counsel to potentially file a class action lawsuit against Google.

                   98.      As a result of Defendants’ deceptive actions, Plaintiff has been damaged

            by approximately $129, the purchase price of the Stadia Premier Edition.



                                                         29


                                                     29 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                 INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 32 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 41 10/22/2020




                                       CLASS ACTION ALLEGATIONS

                   99.     Plaintiff brings this action pursuant to Article 9 of the New York Civil

            Practice Law & Rules (“C.P.L.R.”) on behalf of the following nationwide class:

                           All persons or entities that reside in the United States and who
                           purchased the Stadia Founder’s Edition, the Stadia Premier
                           Edition, and/or subscriptions to the Stadia Pro service based on
                           information that Google Stadia was more powerful than leading
                           consoles and/or all games on Stadia would playable at 4k
                           resolution, during the period between June 6, 2019 and the date of
                           the final disposition of this action, and/or such class or subclass as
                           the Court may deem appropriate (the “Class”).

                   100.    Plaintiff reserves the right to amend the definition of the Class if discovery

            and further investigation reveals that the Class should be expanded or otherwise

            modified.

                   101.    Plaintiff reserves the right to establish sub-classes as appropriate.

                   102.    This action is brought and may be properly maintained as a class action

            under the provisions of Article 9 of the C.P.L.R., and satisfies the requirements thereof.

                   103.    There is a well-defined community of interest among members of the

            Class, and the disposition of the claims of these members of the Class in a single action

            will provide substantial benefits to all parties and to the Court.

                   104.    The members of the Class are so numerous that joinder of all members of

            the Class is impracticable. At this time, Plaintiff believes that the Class includes tens of

            thousands of members. Therefore, the Class is sufficiently numerous that joinder of all

            members of the Class in a single action is impracticable, and the resolution of their claims

            through the procedure of a class action will be of benefit to the parties and the Court.




                                                          30


                                                      30 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 33 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 42 10/22/2020




                   105.    Plaintiff’s claims are typical of the claims of the members of the Class

            whom they seek to represent because Plaintiff and each member of the Class have been

            subjected to the same deceptive and improper practices by Defendants and have been

            damaged in the same manner.

                   106.    Plaintiff will fairly and adequately represent and protect the interests of

            the members of the Class. Plaintiff has no interests that are adverse to those of the

            members of the Class that they seek to represent. Plaintiff is committed to the vigorous

            prosecution of this action and, to that end, Plaintiff has retained counsel that is competent

            and experienced in handling complex class action litigation on behalf of consumers.

                   107.    A class action is superior to all other available methods of the fair and

            efficient adjudication of the claims asserted in this Complaint under Article 9 of the

            C.P.L.R. because:

                       a) The expense and burden of individual litigation would not be

                           economically feasible for members of the Class to seek to redress their

                           claims other than through the procedure of a class action.

                       b) If separate actions were brought by individual members of theClass, the

                           resulting multiplicity of lawsuits would cause members to seek to redress

                           their claims other than through the procedure of a class action; and

                       c) Absent a class action, Defendants likely would retain the benefits of its

                           wrongdoing, and there would be a failure of justice.

                   108.    Common questions of law and fact exist as to the members of the Class,

            and predominate over any questions that affect individual members of the Class.



                                                         31


                                                     31 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                   INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 34 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 43 10/22/2020




                     109.   The common questions of fact include, but are not limited to, the

            following:

                         a) Whether the nationwide practice by Google of selling the Stadia Founder’s

                            Edition, the Stadia Premier Edition, and/or subscriptions to Stadia, based

                            on false and misleading statements as to power of the service compared to

                            Xbox One X and Playstation 4 Pro and the resolution and quality of the

                            Stadia service violates the applicable consumer protection statutes;

                         b) Whether Defendants engaged in unlawful, unfair, misleading, or deceptive

                            business acts or practices;

                         c) Whether Defendants engaged in consumer fraud, deceptive trade practices,

                            or other unlawful acts;

                         d) Whether Defendants made any negligent misrepresentations;

                         e) Whether Defendants was unjustly enriched; and

                         f) Whether Plaintiff and members of the Class are entitled to an award of

                            reasonable attorneys’ fees, pre-judgment interest, and costs of this suit.

                     110.   In the alternative, this action is certifiable under the provisions of Article 9

            of the C.P.L.R. because Defendants have acted or refused to act on grounds generally

            applicable to the Class, thereby making appropriate final injunctive relief or

            corresponding declaratory relief with respect to the Class as a whole and necessitating

            that any such relief be extended to members of the Class on a mandatory, class-wide

            basis.




                                                          32


                                                      32 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                  INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 35 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 44 10/22/2020




                    111.      Plaintiff is not aware of any difficulty that will be encountered in the

            management of this litigation that would preclude its maintenance as a class action.

                                                       COUNT I
                                   Violation of State Consumer Protection Laws

                    112.      Plaintiff incorporates by reference the allegations in every paragraph in

            this complaint.

                    113.      Plaintiff brings this claim on her own behalf and on behalf of: (a) all other

            persons or entities who purchased the Stadia Founder’s Edition, the Stadia Premier

            Edition, and/or subscriptions to the Stadia Pro service, based on misleading claims by

            Defendants concerning the power of Stadia and Stadia’s ability to play games at 4k

            resolution.

                    114.      Plaintiff and each member of the Class is a consumer, purchaser or other

            person entitled to the protection of consumer protection laws of the state in which he/she

            purchased the Stadia Founder’s Edition, the Stadia Premier Edition, and/or subscriptions

            to the Stadia Pro service, during the period between March 17, 2020, and the date of the

            final disposition of this action.

                    115.      The consumer protection laws of the state in which Plaintiff and each

            member of the Class made their purchases declares that unfair or deceptive acts or

            practices in the conduct or trade or commerce are unlawful.

                    116.      The Stadia Founder’s Edition and Stadia Premier Edition marketed and

            sold by Defendants constitute products to which consumer protection laws apply to.




                                                           33


                                                       33 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                              INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 36 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 45 10/22/2020




                   117.    Each of the fifty states and the District of Columbia have enacted statutes

            designed to protect consumers against unfair, deceptive, fraudulent and unconscionable

            trade and business practices and false advertising. These statutes are:

                       a) Alabama Deceptive Trade Practices Act, Ala. Statues Ann. §§ 8-19-1, et

                           seq.;

                       b) Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code §

                           45.50.471, et seq.;

                       c) Arizona Consumer Fraud Act, Arizona Revised Statutes, §§ 44-1521, et

                           seq.;

                       d) Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et seq.;

                       e) California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq.,

                           and California’s Unfair Competition Law, Cal. Bus. & Prof Code § 17200,

                           et seq.;

                       f) Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et seq.;

                       g) Connecticut Unfair Trade Practices Act, Conn. Gen. Stat § 42-110a, et

                           seq.;

                       h) Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et seq.;

                       i) District of Columbia Consumer Protection Procedures Act, D.C. Code §

                           28 3901, et seq.;

                       j) Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann. §

                           501.201, et seq.;

                       k) Georgia Fair Business Practices Act, § 10-1-390 et seq.;



                                                         34


                                                     34 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                         INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 37 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 46 10/22/2020




                     l) Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statues § 480

                        1, et seq., and Hawaii Uniform Deceptive Trade Practices Act, Hawaii

                        Revised Statutes § 481A-l, et seq.;

                     m) Idaho Consumer Protection Act, Idaho Code § 48-601, et seq.;

                     n) Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

                        § 505/1, et seq.;

                     o) Indiana Deceptive Consumer Sales Act, Indiana Code Ann. §§

                        24-5-0.5-0.1, et seq.;

                     p) Iowa Consumer Fraud Act, Iowa Code §§ 714.16, et seq.;

                     q) Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et seq.;

                     r) Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et

                        seq., and the Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann §§

                        365.020, et seq.;

                     s) Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev.

                        Stat. Ann. §§ 51:1401, et seq.;

                     t) Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et seq., and

                        Maine Uniform Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, §

                        1211, et seq.;

                     u) Maryland Consumer Protection Act, Md. Com. Law Code § 13-101, et

                        seq.;

                     v) Massachusetts Unfair and Deceptive Practices Act, Mass. Gen. Laws ch.

                        93A;



                                                     35


                                                 35 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                          INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 38 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 47 10/22/2020




                     w) Michigan Consumer Protection Act, §§ 445.901, et seq.;

                     x) Minnesota Prevention of Consumer Fraud Act, Minn. Stat. §§ 325F.68, et

                        seq.; and Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. §

                        325D.43, et seq.;

                     y) Mississippi Consumer Protection Act, Miss. Code Ann. §§ 75-24-1, et

                        seq.;

                     z) Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.;

                     aa) Montana Unfair Trade Practices and Consumer Protection Act, Mont.

                        Code §30-14-101, et seq.;

                     bb) Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59 1601, et seq., and

                        the Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. §

                        87-301, et seq.;

                     cc) Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903,

                        et seq.;

                     dd) New Hampshire Consumer Protection Act, N.H. Rev. Stat.§ 358-A:l, et

                        seq.;

                     ee) New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et seq.;

                     ff) New Mexico Unfair Practices Act, N.M. Stat. Ann.§§ 57 12 1, et seq.;

                     gg) New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law§§ 349,

                        et seq.;

                     hh) North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et seq.;




                                                    36


                                                 36 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                              INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 39 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 48 10/22/2020




                     ii) North Carolina Unfair and Deceptive Trade Practices Act, North Carolina

                        General Statutes §§ 75-1, et seq.;

                     jj) Ohio Deceptive Trade Practices Act, Ohio Rev. Code. Ann. §§ 4165.01. et

                        seq.;

                     kk) Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et seq.;

                     ll) Oregon Unfair Trade Practices Act, Rev. Stat § 646.605, et seq.;

                     mm)    Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73

                        Penn. Stat. Ann. §§ 201-1, et seq.;

                     nn) Rhode Island Unfair Trade Practices And Consumer Protection Act, R.I.

                        Gen. Laws § 6-13.1-1, et seq.;

                     oo) South Carolina Unfair Trade Practices Act, S.C. Code Laws § 39-5-10, et

                        seq.;

                     pp) South Dakota’s Deceptive Trade Practices and Consumer Protection Law,

                        S.D. Codified Laws §§ 37 24 1, et seq.;

                     qq) Tennessee Trade Practices Act, Tennessee Code Annotated §§ 47-25-101,

                        et seq.;

                     rr) Texas Stat. Ann. §§ 17.41, et seq., Texas Deceptive Trade Practices Act;

                     ss) Utah Unfair Practices Act, Utah Code Ann. §§ 13-5-1, et seq.;

                     tt) Vermont Consumer Fraud Act, Vt. Stat. Ann. tit. 9, § 2451, et seq.;

                     uu) Virginia Consumer Protection Act, Virginia Code Ann. §§ 59.1-196, et

                        seq.;

                     vv) Washington Consumer Fraud Act, Wash. Rev. Code § 19.86.010, et seq.;



                                                     37


                                                 37 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                               INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 40 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 49 10/22/2020




                       ww)          West Virginia Consumer Credit and Protection Act, West Virginia

                              Code §     46A-6-101, et seq.;

                       xx) Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et seq.;

                              and

                       yy) Wyoming Consumer Protection Act, Wyoming Stat. Ann. §§ 40-12-101, et

                              seq.

                   118.       The Google Stadia products and services marketed and sold by Defendants

            constitutes products to which these consumer protection laws apply.

                   119.       Defendants violated the above stated consumer protections laws by

            engaging in the unfair practices as described in this complaint.

                                                     COUNT II
                                                  Breach of Contract

                   120.       Plaintiff incorporates by reference the allegations in every paragraph in

            this complaint.

                   121.       Defendants agreed and promised that it would provide a gaming service

            more powerful than leading consoles and that all games offered on the Stadia service

            would be playable at 4k resolution.

                   122.       Plaintiff, and each class member, paid for a Google Stadia subscription

            with the expectation that Defendants would provide a service more powerful than leading

            consoles, with the ability to play all games at 4k resolution.

                   123.       Defendants failed to provide the services as promised.

                   124.       Plaintiff and class members suffered damages amounting to the amounts

            paid for Stadia products in reliance upon Defendants’ promises.


                                                           38


                                                        38 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                 INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 41 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 50 10/22/2020




                                                    COUNT III
                                            Negligent Misrepresentation

                   125.       Plaintiff incorporates by reference the allegations in every paragraph in

            this complaint.

                   126.       Defendants, directly or through its agents and employees, made false

            representations, concealments, and nondisclosures to Plaintiff and members of the Class.

                   127.       Specifically, Defendants represented that Stadia was more powerful than

            Xbox One X and Playstation 4 Pro and that all games on Stadia would support 4k.

                   128.       Defendants failed to disclose that many games on Stadia would not play at

            4k and the resolution quality of many of the games were not better than Xbox One X or

            Playstation 4 Pro.

                   129.       Plaintiff and the class relied on such representations in purchasing the

            Stadia Founder’s Edition or Stadia Premier Edition.

                   130.       In making the representations of fact to Plaintiff and members of the Class

            described herein, Defendants have failed to fulfill its duties to disclose the material facts

            set forth above.       The direct and proximate cause of this failure to disclose was

            Defendants’ negligence and carelessness.

                   131.       Defendants, in making the misrepresentations and omissions, and in doing

            the acts alleged above, knew or reasonably should have known that the representations

            were not true.

                   132.       Defendants made and intended the misrepresentations to induce the

            reliance of Plaintiff and members of the Class.




                                                          39


                                                       39 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 42 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 51 10/22/2020




                   133.       Plaintiff and members of the Class relied upon these false representations

            and nondisclosures by Defendants when purchasing the Stadia Founder’s Edition, Stadia

            Premier Edition, or Stadia subscription service, which reliance was justified and

            reasonably foreseeable.

                   134.       As a result of Defendants’ wrongful conduct, Plaintiff and members of the

            Class have suffered economic losses and other general and specific damages.

                                                    COUNT IV
                                                 Unjust Enrichment

                   135.       Plaintiff incorporates by reference the allegations in every paragraph of

            this complaint.

                   136.       By its wrongful acts and omissions, Defendants have been unjustly

            enriched at the expense of Plaintiff and members of the Class, and thus Plaintiff and

            members of the Class were unjustly deprived of time and value of money provided to

            Defendants.

                   137.       It would be inequitable and unconscionable for Defendants to retain the

            profit, benefit, and other compensation it obtained from its deceptive, misleading, unfair

            and unlawful conduct alleged herein.

                   138.       Plaintiff and members of the Class seek restitution from Defendants, and

            seek an order of this Court disgorging all profits, benefits, and other compensation

            obtained by Defendant from its wrongful conduct.




                                                          40


                                                      40 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                 INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 43 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 52 10/22/2020




                                                     COUNT V
                                              Claim for Attorney’s Fees

                   139.       Plaintiff incorporates by reference the allegations in every paragraph of

            this complaint.

                   140.       Plaintiff, through her counsel, caused Google to provide a $10 coupon to

            current and former Stadia subscribers, amounting to millions of dollars in value.

                   141.       Plaintiff and her counsel are entitled to attorney’s fees, including up to a

            one third of the value obtained for Google Stadia subscribers, the exact amount to be

            determined at trial.

                                               RELIEF REQUESTED

                   Accordingly, Plaintiff, on behalf of herself and the members of the Class, seek

            judgment as follows:

                   1.         Certifying the Class as requested herein, certifying Plaintiff as the

            representatives of the Class, and appointing Plaintiff’s counsel as counsel for the Class;

                   2.         Ordering that Defendants are financially responsible for notifying all

            members of the Class of the alleged misrepresentations and omissions set forth herein;

                   3.         Awarding Plaintiff and the members of the Class compensatory damages

            in an amount according to proof at trial;

                   4.         Awarding restitution and disgorgement of Defendants’ revenues to

            Plaintiff and members of the Class;

                   5.         Awarding declaratory and injunctive relief, including: enjoining

            Defendants from continuing the unlawful practices as set forth herein, and directing

            Defendants to identify, with Court supervision, victims of its conduct and pay them


                                                           41


                                                        41 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                    INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 2 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 44 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 53 10/22/2020




            restitution and disgorgement of all monies acquired by Defendants by means of any act or

            practice declared by this Court to be wrongful or unlawful;

                   6.      Awarding to Plaintiff and the Class punitive damages;

                   7.      Ordering Google to stop selling the Stadia Premier Edition, games

            purchased through Stadia, and the Stadia subscription service, or to correct the deceptive

            behavior;

                   8.      Awarding interest on the monies wrongfully obtained from the date of

            collection through the date of entry of judgment in this action;

                   9.      Awarding attorneys’ fees, expenses, and recoverable costs reasonably

            incurred in connection with the commencement and prosecution of this action;

                   10.     Awarding attorneys’ fees up to one third of the value already obtained for

            class members as a result of pre-lawsuit negotiations.

                   10.     Directing such other and further relief as the Court deems just and proper.

                                         DEMAND FOR JURY TRIAL

                   Plaintiff and the Class demand a trial by jury as to all matters so triable.


            Dated: October 22, 2020

                                                          _______________________________
                                                          James C. Kelly
                                                          The Law Office of James C. Kelly
                                                          244 5th Avenue, Suite K-278
                                                          New York, New York 10001
                                                          Tel: 212-920-5042
                                                          Email: jkelly@jckellylaw.com




                                                         42


                                                     42 of 42
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                                INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 3 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 45 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 54 10/22/2020

                                   The Law Office of James C. Kelly
                                             244 5th Avenue, Suite K-278 New
                                                  York, New York 10001

         Phone: (212) 920 5042
         Fax: (888) 224 2078
         www.jckellylaw.com
         jkelly@jckellylaw.com



                                                                     November 26, 2019

         VIA U.S. MAIL & EMAIL

         David C. Drummond
         Chief Legal Officer
         Alphabet Inc.
         1600 Amphitheatre Parkway
         Mountain View, CA 94043
         ddrummond@google.com


                            Re.   Litigation matter re falsely advertised Google Stadia gaming performance,
                                  including failure to deliver true 4k games, smooth gameplay, and causing
                                  Chromecast Ultra devices to overheat


         Dear Mr. Drummond,

         NOTICE OF VIOLATION OF STATE CONSUMER PROTECTION LAWS, INCLUDING
         THE FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT, THE CALIFORNIA
         CONSUMER LEGAL REMEDIES ACT, AND THE NEW YORK GENERAL BUSINESS
         LAW, AND 30-DAY RIGHT TO CURE. THIS IS A DEMAND LETTER AND MUST BE
         FORWARDED TO THE APPROPRIATE PARTY AT ALPHABET INC., FOR IMMEDIATE
         RESOLUTION. FAILURE TO RESPOND TO THIS MAY RESULT IN ACTION BEING
         TAKEN.

         PLEASE TAKE NOTICE that we believe Alphabet Inc. (“Google”) is in violation of several
         state consumer protection laws by selling falsely advertised Google Stadia gaming systems that
         underperform, including failure to deliver true 4k resolution games, smooth gameplay, and
         causing Chromecast Ultra devices to overheat.
FILED: QUEENS COUNTY CLERK 10/22/2020 05:21 PM                                               INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 3 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 46 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 55 10/22/2020

         David C. Drummond
         November 26, 2019
         Page 2


         A description of the wrongdoing can be found in several articles on the internet, including here
         https://9to5google.com/2019/11/24/stadia-4k-games-quality/               and                here
         https://www.pcmag.com/news/372148/stadia-overheating-chromecast-ultra-units-causing-shutdo
         wns,

         As a result of Google’s actions, Google has committed deceptive, illegal, and/or unfair acts in
         violation of various state consumer law statutes.

         YOU HAVE THIRTY (30) DAYS from the date on which this notice is served upon you to do
         the following in order to remedy your violations: 1) refund Google Stadia customers who
         purchased Google Stadia based on the alleged false advertising; 2) stop falsely advertising
         Google Stadia; 3) correct the issues causing Google Chromecast Ultra devices to overheat and 4)
         pay for agreed upon legal fees and expenses related to this demand.

         FAILURE TO TAKE THE ABOVE ACTION WITHIN 30 DAYS OF THE RECEIPT OF THIS
         NOTICE SHALL RESULT IN THE LAW OFFICE OF JAMES C. KELLY FILING A CIVIL
         LAWSUIT for Damages pursuant to New York General Business Law § 349, California Civil
         Code Section 1780, all other states consumer protection laws, and for Restitution and Injunctive
         relief on behalf of others similarly situated pursuant to California Business and Professions Code
         Section 17200 et seq. and California Civil Code Section 1780, and for punitive damages, treble
         Damages, and attorney fees as authorized by the statute, and similar state consumer protection
         laws.


                                                             Sincerely,


                                                             ________________________
                                                             James C. Kelly
FILED: QUEENS COUNTY CLERK 02/03/2021 07:46 AM                                                                                                           INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 4 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 47 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 56 02/03/2021


          UT renizarl        14:cu                                                                                  g*AN                                      F.WilUUd

                                                                 .

                                                                                                               index# 7137g:yr2010          ReturnDale.
          STATE         OF NEW YORK             SUPREME              COURT                                     Dale FRed: 10/22/20           Paris
                                                                                                               InvolcaWorkOrder9 B44553                Ranmé
            COUNTY         OF      Q UEENS
                                                                                                     Time"              Attnya File
           Attomey•      THELAWOFFicE 0F JAMESC.KELLY 244 STHAVE..8TE.K-Nll iEn Vüiiri. NY 10001EMAILJKELLY                               r•wnLLYiAW.COM.
          JACQUELINE SHEPHERD. ON BEHALP OF HERGELF AND
          ALL OTHERS SIMILARLY SITUATED
                                                                                                                                                   Plaintiff(s)PellUener(s)
      .   GOOGLE LLC, BUNGls, INC. AND ID SQFTWARE LLC


                                                                                                                                             Defendan1(s)
                                                                                                                                                        Respondenl(s)
           Stela Of: WASHINGTON                                          County on                 AFFIDAVIT        OF SERVICE
           TIMOTHYGiBB                                                     says·
                                             Aetag duty sworn deposee and        Deponent is not a party herein, is over
          18 Years of age arid resides in The SLEte Of      WASHINSTON       ON: JANUARY 13, 2021            At 2:20 PM
           At  soo esscHuTE5 WAY,SW. STE. 205,MC-CSC1,
               TUMWATER.WA 98501 sa501                                                                    .deponent served the within
          NOTICEOFELECTRONICFILING                     or1: BVNGlE,INC.                                          WHneeslderandantr
          WITHSUMMONSAND GOMPLAINT                          clo CORPORATIONSEavicEcOMPANY                        resoondent therein narned

          A. INDIVIDUAL          By Personn]rydelivgfingIn and leavingwithsald IndMalal, Endthat he knewein personso naived to be the person
                                 in euldwdL (A fee of                pursuanttoCPLRSeclionEDDI,wastenderaradto witness)

          B. CORPORATION         By denveringfo and leavingwith CYNTHIAJONE5,AS6OCIATE                                                     and that he knew me person
                                So servedto he the ManagingAgentof the corporallon,and nothorisedto accepttervice (A foe of                 pursuant to CPLRSection8001
                                was tenderedto wrinous)

                                Servicewas made in thorollowing mannernnerdeponentwas unantswitli duediUganceto servewitnessfdomndantiti person:
          AGE PERSON            By dativeringa true copy ofanch to                                                          a person alsuitable age and discretioñ.
                                Sold premises is defendsnt/respondent(            ) actuniplaceof bunitiess(        ) dwelQnghouse ( usualpiece of shade)within the state.
                                (A fee of             pursuantto CPLRsection8001.wastenderedto the eiitness.)
          TO DDOR               By aRIxinga trun copy of eachto the deerof said prarnises,whichIndafar, igiesparident/m'tneas: [       ] actuatplace ofhusiness
                                [    }dwelling house(placeof abode)within 11t5   state.[A $1Bor           DUlSilentIn CPLR ancilan800twas (enderedta1he witness.:

                                on
                                                                                                           oÝdtSŸifaÏ•
           Use      C or O      84df858III18I C1855PU8tPaldpré I y a        a              e e fort a                                                   ty
                                uradorthe exclusivecare andcustody of the unitedStatesPostOfUseIn the5Intmof Now York.

                                Last knownresidence
                                Last knownplace of business( additionalendorusinentof Perannel endConfidentalon face of envurops.)
                                RPAPL7E5 Arseddllionalmalilnghy certified Mallwas readeto therespe+at M the premisesoughtto be recovamd.
          F.PREVIOUSATTEMPTS                Deponentpiscü51y         twamp'ed to astve the above named defend==L'rc T:c.±r:1on           belowdates and tirries:
                Usewilh D                                                                                        '
                                                       on!he             day of                  year          at
                                                       ort the           day of                  year          at
                                                       on the            day of                  year          at

                          A DESCRIPTIONOFTHE          EE™EQ             R OTHERPER$DNsERVEDON BEHALFOFTHE DEFENDANTSIS AS FOLLOW5.
          G. DESCRIPTION          GemForrraim        Colorof skin: Whit...._2       Colprof halc E..!!ut       Age:3!Will       Height 5.a'-9.8!       Weight: 100-1304.he
                                     OtherFnnÇures:                      OtherFE3tUrett
          MlUTARYSERVlÇE         Qopenant anitedthe personspokento wnamarUtedefgtidantWGiifüñür41iimillliary serviceof the UnitedStatesGanmment or of th
                                  state of new to k ondwas Informedthatdefendantwas nahDerendant,wareardinary clumanatalheaand no so G\aryun\ronv.




                                                                                       1 of 1
FILED: QUEENS COUNTY CLERK 02/03/2021 07:47 AM                                                                                                                           INDEX NO. 719703/2020
NYSCEF          Case
          DOC. NO. 5 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 48 of 49 PageIDNYSCEF:
                                                                          RECEIVED  #: 57 02/03/2021
    Attorney(s)
   Index       #               719703/2020
   Purchased/Filed:            October    22, 2020                               AFFIDAVIT            OF SERVICE
   STATE OF New York
   Court'
                  Supreme
    County/District:           Queens
                           Jãüqüë11ñ0 S|ispliéid,             on behalf       of herself   and all others similarly        situated
                                                                                                                                                                    FIainti¶s)fPetitioner(s)
                                                                                 vs
                                                  Google    Lt..C, Bungle,       Inc., and id Software       LLC
                                                                                                                                                              Defendant(s)/Respondent(s)


   STATE           OF NEW YORK                        COUNTY             OF ALSANY
                                    Christopher     Warner                                    , being duly sworn            dsposss         and says deponent         is not a party herein,
    is over the age of sight6éñ             years and resides             in the State of New York. That on                           January     22, 2021            at        1:15 pm

   at                                              clo CSC, 80 State St., Albany, NY 12207                                                             dapüñent       did serve the following       :
                                                       (Acarasswnereservicewas accornpasnea.)



                                                                    Summons        & Complaint,       Notice       of Electronic       Filing


         on:                                                                                      Google     LLC


                       Defendant                          (herein    called recipient)     therein    named.
                                                                                                                             , SS.:

    #1 INDIVIDUAL              BY d V5dªg a true copy of each to said recipient paracñâ;ty; deponent knew the person served to be the person                                     daWe          as said
                               person therein.
                               A carperfan,    by delivering thereat a true copy of each to                                             Minard Oprkner
         #2 CORP
                               =+éi-"y,     deponent knew said corporation so served to be the c                      ::"::,    described in same as said recipient and knew said
                               Individual to be                     At ithnrtrail Agent                                    thereOf.

   Service was made in the following manner after your depëent was unable, with due d!!!nence. to serve the defeMent in person, including an effort to reach
   the defed:nt by telephüñe, (if such telephone number was available) and an attempt to^locate the dcfs d:2t's place of emp!oyment
    #3 SUlTABLE                                                                                                                                   a person of suitable age and discretion
                               By delivering a true copy of each to
    AGE PERSON                 who agreed to accept on behalf of the party..
               O               Said premises is recipient's:    [ ) dwelling house (usual place of abode).                         [ ] actual place of business

        #4 AFFIXING
                                                                         sto the door of said premi:;c::, which is recipient's        [ ) actual place of business [ I dwelling house (usual
         TO DOOR               pBa     oÚa o e        h       e      a
               O
                               On                                          deponent completed service under the last two sections by dspsaiüng a copy of the
        #5 MA LING
                               above Ifsted documents to the above address In a First Class postpaid properly addisssad plain sñvalaps marked "Personal and
                               CcñEd5ñEã™
                                            in an official dapasitaiy under the exclusive care and custody of the United States Post Office In the State of New York.

                               The outside of the 6ña!üps did not Include a retum address or indicate that the communication was from an attomey.
                               Deponent called at the aforementioned address on the following dates and times:

                               on the                         day of                                                        at
                               on the                         day of                                                        at
                               on the                         day of                                                        at
                               on the                         day of                                                        at
                                on the                        day of                                                        at
    #6 DESCRIPTION              A description of the person served is as follows:                                                                                          6'
                                Sex     Male    Color of skin     White     Hair              Brown        Approx.Age       36 - 50 Yrs. Approx.Height              Over
        (usewim#1.2 ora)        Approx. weight Over 200 Lbs.          Other
        #7 WIT FEES
                                $                     the auttiGriziñg traveling evpenses and one day's witness fee was paid (tondarad) to the recipient.


        #8 NON MIL              To the best of my kncwl;d-e and belief, said                reon was not resently in miritary service of the United
                                                                                                                                        time of
                                States Govemment or on a"ctive duty In the m                ary service in Îhe State of New York at the
                                service.
         Swom to before me on this
           22nd            o                Ja             021


                                                                                                               -
                                  Notary Publio                                                                                                 Christopher     Warner
                                  YVONNE STRAIN
                         NOTARYPUBLlO. State of New York                                                                              Inv   loe-Work    Order    # 2102325
                             c1s783140s4, Schenectedy                                                                                                         RE:    Shepherd         v. Google
                                                                                                                                      Attomey      File #
                        C0ñiiñi55:0ñExpires November3, 2022




                                                                                                     1 of 1
FILED: QUEENS COUNTY CLERK 02/03/2021 07:49 AM                                                                                                                           INDEX NO. 719703/2020
             Case
NYSCEF DOC. NO. 6 1:21-cv-00799 Document 1-2 Filed 02/12/21 Page 49 of 49 PageIDNYSCEF:
                                                                       RECEIVED  #: 58 02/03/2021

                                                                                                                            Index #      719703/2020           Retum Date,
  STATE        OF NEW YORK                      SUPREME               COURT                                                 Date Filed:        10/22/20         Part #
                                                                                                                            Invoice Work Order # B44528                   Room #
      COUNTY        OF              QUEENS
                                                                                                              Time:                   Attnys File

   Attorney:      THE LAW OFFICE OF JAMES C. KELLY 244 5TH AVE., STE. K-278 NEW YORK, NY 10001 EMAIL JKELLY@JCKELLYLAW _COM.

   JACQUELINE       SHEPHERD,              ON BEHALF      OF HERSELF               AND
   ALL OTHERS       SIMILARLY            SITUATED
                                                                                                                                                                    Plaintiff(s) Petitioner(s)

  GOOGLE       LLC, BUNGlE,            INC. AND ID SOFTWARE               LLC



                                                                                                                                                                Defendant(s) Respondent(s)

      State OE DALLAS                                                       County oe                                                      AFFIDAVIT              OF SERVICE
      ERIC HARRIS                                      ,being    duly sworn         deposes       and says:      Deponent      is not a party       herein,     is over

  18 Years     of age         and    resides    in The State     of         DALLAS                        ON:      JANUARY          14, 2021              At   10:53 AM

   At:  1999 BRYAN ST., STE. 900
                                                                                                                                                     .deponent       served    the within
        DALLAS. TX 75201
  NOTICE OF ELECTRONIC FILING                                         on: ID SOFTWARE LLC                                                                      Witness/defendant/
  WITH sUMMONS AND COMPLAINT                                              C/O CT CORi3ORATION SYSTEM                                                            reSDondent therein narned

  A. INDMDUAL                   By Personally delivering to and leaving with said individual, and that he knew the person so served to be the person
                                in said writ. (A fee of                pursuant to CPLR Section 8001,was tenderered to witness)


  B. CORPORATION                By delivering to and leaving with LATOYA SEANS                                                                                 and that he knew the person

  X                             So served to be the M=:g"-:5      Agent of the corporation, and =th±ad                to accept service (A fee of              pursuant to CPLR Section 8001
                                was tendered to witness)

                                Service was made in the following manner after deponent was unable with due diligence to serve witness/defandâat in person:
  C. SUITABLE
  AGE PERSON                    By ::"=-i:·:g   a true copy of each to                                                                    a person of suitable age and discretion.
                                Said premises is defC-.d/,c.,         ;onds;·;t(         } actual place of business {             ) dwelling house ( usual place of abode) within the state,

                               (A fee of               pursuant to CPLR section 8001,was tendered to the witness.)
  D. AFFlXING
  TO DOOR                      By affl×ing a true copy of each to the door of said premises. which is defendant/recp-deWeams:       {        } actual place of business
                                                  house (place of abode) within the state. (A fee of           pursuant to CPLR section 8001,was tendered to the witness ,
                               {       } dwelling

                               on
                               address in 1st Class postpaid proÊrÛy      reÊse en I pe        e    erÎoÎÎa ant              "Îr                                  C ÎÊ.
      US       C or D
                               under the exclusive care and custody of the United States Post Office in the State of New York.

                    Last known residence
                    Last known place of business ( additional eMeemnt   of Personal and Confidental on face of envelope.)
                    RPAPL 735 An ed©±nd rnalling by Certified Mall was made to the rampo nt at the premise sought to be recovered.
  F.PREVIOUS ATTEMPTS       Dêpüñast previously attempted to serve the above named dafsdst/rsep^ndent           on below dates and times:
        Use with D
                                         on the          day of             year          at

                                                        on the              day of                       year                at

                                                        on the               day of                      year                at
                                                                                                                            FOLLOWS.
                        A DEGGRiPTicii       OF THE DEFENDANT OR OTHER PERSON SERVED ON BEHALF OF THE DEFENDANTS IS AS
                                                                                                                      gf48'
                                    Sex'           Color of skin: B_!igct                         Age:2-1-3.5. Height         Weight 161-200Lbs
   G. DESCRiPTION                        Englata                          Color of hair. B.Igic!E

                                     Other Features:                   Other Features:
                                                                                                                                            United States G~amment                          or of th
   MILITARY SERVICE                 nepanent   asked the person spoken to whether the dafendent was presently in millitary service of the
                                                                                        was not. Defendant wore  ordinary   civillan clothes and no military uniform.
                                     State of New York and was informed that defendent


   Sworn to before me on                                                                                                                                   A A
                                                                                                                Server             74

                                                                                                                                      ERIC HARRIS

                                                                                             Matthew Foster
                                                                                             My CommissionE:Iphes
                                                                                             cememas
                                                                                             ID No.130319682




                                                                                                   1 of 1
                         ..
